Citation Nr: 1101859	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured nose.

2.  Entitlement to service connection for sinusitis, to include 
as secondary to residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Friend




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1957 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran testified before a Decision Review Officer (DRO) in a 
February 2008 RO hearing at the Indianapolis, Indiana, RO.  A 
transcript of the hearing is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such a claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2010).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Veteran contends that he is entitled to service connection 
for residuals of a fractured nose because while on active duty, 
during "organized athletics," the Veteran was kicked in the 
face, breaking his nose.  The Veteran further contends that the 
broken nose he suffered deviated his septum and eventually led to 
him suffering from sinusitis.  As such, the Veteran additionally 
claims that he is entitled to secondary service connection for 
sinusitis that resulted from the residuals of his fractured nose. 

Specifically, the Veteran stated at his February 2008 RO hearing 
that he participated in organized athletic events every week 
while in basic training.  A friend and fellow serviceman 
corroborated the Veteran's story in a letter and with his 
testimony at the February 2008 RO hearing, stating that the 
Veteran did break his nose one day during "organized 
athletics."  The Veteran's friend did not witness the Veteran 
being kicked in the face, but he recalls the aftermath, including 
the swelling and bruising.  The Veteran also testified that he 
did not seek medical attention at the time because he believed 
that a sick call would take him out of the group he was with 
which contained members from his hometown with whom he wished to 
complete his training.  Another friend and fellow serviceman sent 
in a letter of support confirming the injury as well as the 
Veteran's contentions that he did not seek medical attention at 
the time because he wanted to avoid being sent back and separated 
from the group as had previously occurred when another member of 
the group had been injured and sent back.  

The Board acknowledges that the Veteran's service treatment 
records are indeed silent with regard to an injury to the 
Veteran's nose while on active duty.  In this regard, the 
Veteran's June 1957 entrance examination lists the Veteran's nose 
as normal.  Likewise, the Veteran's June 1960 exit examination 
also lists the Veteran's nose as normal.  The Board observes, 
however, that the accompanying report of medical history, dated 
in June 1957, notes that the Veteran complained of ear, nose and 
throat trouble.  Additionally, the Board notes that the Veteran, 
as well as his friends, are competent and credible to attest to 
the fact that the Veteran was kicked in the face and that the 
Veteran's nose was injured as a result.  

The Board notes that the Veteran had surgery on his nose in 
September 1988.  Specifically, the Veteran underwent a functional 
septorhinoplasty to address a traumatic external and internal 
nasal deformity with nasal obstruction.  The September 1988 
private examination noted that upon examination, the nose 
exhibited left right-left-right scoliosis, dorsal convexity, 
marked deviation of the septum caudally to the right totally 
obstructing the nose at this level and then cephalically and 
somewhat superiorly on the left side.  Prior to the corrective 
surgery, the Veteran stated by way of medical history that he had 
several nasal injuries in the past, the first occurring at around 
age 7.  However, as noted above, there is no indication on the 
Veteran's June 1957 entrance examination that he suffered from 
any nose problems.  

Furthermore, the Veteran stated at his February 2008 RO hearing 
that while he is not currently being formally treated for any 
residuals of a fractured nose or sinusitis, he does occasionally 
take medication for sinus headaches and symptoms associated with 
sinus problems.  

In considering all of the above, the Board also recognizes a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this regard, the Board notes that the Veteran 
does currently suffer from sinus issues, and there is competent 
lay evidence that the Veteran injured his nose in service.  
Therefore the Veteran should be afforded a compensation and 
pension (C & P) examination in order to obtain an etiological 
opinion regarding any residuals of a fractured nose.  
Additionally, the examiner should determine whether the Veteran 
suffers from sinusitis that is secondary to residuals of a 
fractured nose. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of any residuals of a fractured 
nose.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to whether the Veteran's 
residuals of a fractured nose are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to the 
Veteran's active duty service.  A detailed 
rationale should be provided for all 
opinions.  In addition, the examiner 
should also address whether or not the 
Veteran's sinusitis is at least as likely 
as not (i.e., probability of 50 percent), 
proximately due to or been chronically 
worsened by any residuals of a fractured 
nose.  Again, the examiner should provide 
a thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  If an opinion cannot be 
rendered without resorting to 
speculation, the examiner must explain 
why it would be speculative to 
respond.

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and the 
Veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and the Veteran's representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


